DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-13 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	covering element in at least claim 8.
b.	cooling device in at least claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The limitation “cooling device” is interpreted to cover a refrigerator as per applicant specification (see [0044]); and equivalents thereof.

The limitation “covering element” is interpreted as a covering plate as per applicant specification (see [0047]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “said inner wall and said air-guiding channel being manufactured in one part” in lines 3-4, which limitation is indefinite as it appears to require a step within an apparatus claim. According to MPEP 2173.05(p), this should be rejected under 35 USC 112, as being indefinite. Also, it is unclear if “one part” refers to one machine such as mold or a part of a manufacturing plant. Clearly, the limitation appears to be misrepresentation of the applicant invention.

For examination purposes, the limitation above will be interpreted as “said inner wall and said air-guiding channel manufactured as one part”.

Claim 1 calls for the limitation “said inner wall and said outer wall being the same height and width as one another and each extending essentially the entire height and width of the home appliance door” in lines 5-7, which limitation is indefinite for the following reasons:
	I.	it is unclear as to how a wall can be a height. A wall and height cannot be equate to one another. The limitation appears to be misrepresentation of the applicant invention.
	II.	the term “extending essentially the entire height and width” is a relative term of degree, which is not defined by the claim. The specification also does not provide a standard for ascertaining the 

For examination purposes, the limitation above will be interpreted as “said inner wall and said outer wall having the same height and width, wherein said inner wall and said outer wall each extends the entire height and width of the home appliance door”.

Claim 2 calls for the limitation “wherein said air- guiding channel has an at least partly undulated wall” which limitation is indefinite as it is unclear how, the newly introduced undulated wall herein relates to the inner wall, which has been claimed as being part of the air-guiding channel (see claim 1). In other words, does the air-guiding channel comprises another undulated wall structurally different from the inner wall that defines it? It is unclear.

For examination purposes, the at least partly undulated wall will be interpreted as being the inner wall.
 
A similar problem is found in claim 3, with the recitation of “an at least partly undulated base wall”.

For examination purposes, the at least partly undulated base wall will be interpreted as being the inner wall.

Claim 1 calls for the limitation “said at least one covering element” which limitation lacks antecedent basis.

For examination purposes, “said at least one covering element” will be interpreted as said cover.

Claims 2-4 and 6-13 are rejected for their dependency on an indefinite base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demiroez (US 9863690 B1).

Regarding claim 5:
Demiroez discloses a home appliance door #12 (Fig. 2), comprising: 
at least one door unit #14 having an outer wall #16 and an inner wall #18, said inner wall having an air-guiding channel #26 formed thereon (Fig. 3, col. 7, L 51-57),
at least one cover #20 at least partly covering at least one feature #22,24 of said inner wall (Fig. 3, col. 7. L 30-32);
said air-guiding channel containing at least one ridge #22, 24, said at least one ridge having at least one gap formed therein (see at least Fig. 3, col. 7, L 36-41: re-enforcing element #24 are ridges separated by gaps) for distributing air along said air-guiding channel (this limitation constitutes an intended use limitations that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). Since all the structural 
said ridge being oriented in a height direction of the home appliance door (see Fig. 2: the ridges #22, 24 are three-dimensional features. They extend in all three dimensions, including the height direction of the door #12), and said at least one gap dividing said ridge into at least two ridge segments oriented one above the other in the height direction of the home appliance door (see Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demiroez (US 9863690 B1) in view of Zanqueta (US 20130065502 A1).

Regarding claim 1:
Demiroez discloses a home appliance door #12 (Fig. 2), comprising: 
at least one door unit #14 having an outer wall #16 and an inner wall #18, said inner wall beinq a thermoformed part (col. 2, L 35-37) having an air-guiding channel #26 formed thereon (Fig. 3, col. 7, L 51-57), said inner wall and said air-quidinq channel manufactured as one part (col. 7, L 51-53); and 
at least one cover #20 at least partly covering at least one feature #22, 24 of said inner wall (Fig. 3, col. 7. L 30-32).

Demiroez does not specifically disclose wherein said inner wall and said outer wall have the same height and width, wherein said inner wall and said outer wall each extends the entire height and width of the home appliance door.

Zanqueta teaches a refrigerator door #30 wherein (see at least Fig.7- 8) wherein the inner wall and the outer wall (that define the insulating panel #31) have the same height and width (best shown in the perspective view of Fig. 7), wherein said inner wall and said outer wall each extends the entire height and width of the home appliance door ([0040]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Demiroez with the inner wall and the outer wall having the same height and width, wherein said inner wall and said outer wall each extends the entire height and width of the home appliance door as taught by Zanqueta.

One of ordinary skills in the art would have recognized that doing so would have reduced the design complexity of the door compartment at least by virtue of using multiple parts of the same dimension; thereby, facilitating the manufacturing of the door compartment.

Regarding claim 2:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the air- guiding channel #26 has an at least partly undulated wall (see Fig. 3: features #22, 24 creates a partly undulated wall in channel #26).

Regarding claim 3:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the air- guiding channel #26 has an at least partly undulated base wall (see Fig. 3: features #22, 24 creates a partly undulated base wall in channel #26).

Regarding claim 4:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the air- guiding channel #26 contains at least one ridge #22, 24. Also see col. 4, L 36-45.

Regarding claim 6:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the air- guiding channel #26 has a plurality of ridges #22, 24 separated by gaps (see at least Fig. 3, col. 7, L 36-41: re-enforcing element #24 are ridges separated by gaps).

Regarding claim 9:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein said air- guiding channel is formed on an inner side of said inner wall (see Fig. 3: channel #26 is formed on the inner side of the inner wall #18, facing the refrigerating chamber).


Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein said air- guiding channel is one of at least two air-guiding channels formed on said inner wall (col. 7, L 48-50: multiple ducts #26 may be provided).

Regarding claim 11:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein said inner wall #18 has a barrier between said air guiding channels (this feature is inherently present. If two separate ducts are provided, they will be inherently separated by a barrier).

Regarding claim 12:
Demiroez as modified discloses all the limitations.
Demiroez further discloses wherein the home appliance door #12 is a cooling device door (see at least Fig. 2, col. 6, L 50-51).


Regarding claim 13:
Demiroez as modified discloses all the limitations.
Demiroez further discloses a home appliance #34, comprising at least one home appliance door according to claim 1 (see at least Fig. 2, col. 6, L 50-51 & col. 7, L 18-19; and rejection of claim 1).


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demiroez (US 9863690 B1) in view of Zanqueta (US 20130065502 A1), and further in view of Fotiadis (US 7856845 B2).

Regarding claim 7:


In the same field of endeavor, Fotiadis teaches wherein an air-guiding channel #11 has an end portion inclined laterally towards a longitudinal center of said inner wall (see Fig. 1 of Fotiadis Reproduced and Annotated below).


    PNG
    media_image1.png
    751
    854
    media_image1.png
    Greyscale


Fig. 1 of Fotiadis Reproduced and Annotated

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Demiroez as modified with the air- guiding channel having an end portion inclined laterally towards a longitudinal center of the inner wall as taught by Fotiadis.

One of ordinary skills in the art would have recognized that doing so would have reduced the reduced the noise emitted by the air- guiding channel. A diffuser structure as that illustrated by Fotiadis is known to reduce noise in airflow.

Regarding claim 8:
Demiroez as modified discloses all the limitations, except for wherein said air- guiding channel has an end portion inclined towards said at least one cover.

In the same field of endeavor, Fotiadis teaches wherein an air-guiding channel #11 has an end portion inclined towards said at least one cover (see Fig. 1 of Fotiadis Reproduced and Annotated above. The indicated incline portion is inclined towards the cover #41).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Demiroez as modified with the air- guiding channel having an end portion inclined towards the at least one cover as taught by Fotiadis.

One of ordinary skills in the art would have recognized that doing so would have reduced the reduced the noise emitted by the air- guiding channel. A diffuser structure as that illustrated by Fotiadis is known to reduce noise in airflow.

Response to Arguments
Applicant's arguments filed on 03/07/20201 have been fully considered.

With respect to 112(f) interpretation, claim 8 still recites “covering element”. Thus, 112(f) interpretation is maintained for claim 8. 112(f) interpretation is also provided for the limitation “cooling device” in claim 12.



Applicant argument with respect to the prior art rejection is moot, as it does not apply to the newly presented rejection herein, necessitated by the amendments.

It was pointed out to the applicant that the features found in the amended claims remain unpatentable over the prior art. See elaborated rejection above for more details.

All the claims in this application have been rejected as being either anticipated or unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Winter (US 7878298 B2) teaches how a diffuser #16 operates to reduce noise.
Corin (US 8061476 B2) teaches that it is known to provide an air-guiding channel with an undulated wall for greater acoustic comfort.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/25/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763